Case 3:17-cv-01104-VLB Document 82-13 Filed 05/15/19 Page 1 of 3




                  Exhibit 14
               Case 3:17-cv-01104-VLB Document 82-13 Filed 05/15/19 Page 2 of 3
                                                  Sunday, September 17, 2017 at 6:40:52 AM Paciﬁc Daylight Time

Subject: Re: tenure dossier
Date: Thursday, August 13, 2015 at 12:44:04 PM Paciﬁc Daylight Time
From: Valis, Noel <noel.valis@yale.edu>
To:      Susan Byrne <susan.byrne@yale.edu>
CC:      Hungerford, Amy <amy.hungerford@yale.edu>, John.Dovidio@yale.edu
         <John.Dovidio@yale.edu>

Great, Sue.

Let's meet tomorrow, Friday, at 3:00 pm.

UnZl then,
Noël

On 8/13/2015 12:38 PM, Susan Byrne wrote:

       Dear Noël,
       Thank you for the message, and for the assurance on shredding [!].

       Tomorrow (Friday) will be perfect: 2 p.m.? 3 p.m.? If another Zme is more convenient for you, just
       let me know, I can be available at any point during the day.

       Looking forward to it, and with much appreciaZon, yours,
       Sue



       From: "Valis, Noel" <noel.valis@yale.edu>
       Date: Thursday, August 13, 2015 at 12:20 PM
       To: Susan Byrne <susan.byrne@yale.edu>
       Cc: "Hungerford, Amy" <amy.hungerford@yale.edu>,
                               -- --- ---- - ----- "John.Dovidio@yale.edu"
       <John.Dovidio@yale.edu>
       Subject: Re: tenure dossier


       Dear Sue,

       Many thanks for lemng us know that your tenure dossier is ready. I will take delivery of it, at your
       convenience. Tomorrow (Friday, 14 August) or Monday, the 17th, would be ﬁne.

       Be assured we will not shred the materials you have submiQed, which will be returned to you
       aoerward. Thank you for doing the scanning; that’s a big job that usually the department
       administrators have to do, and it was kind of you to have it all ready for them.

       We are unable to comment on your recusal request at this Zme. Jack Dovidio will reply separately
       regarding your request and the commiQee membership.

       Thank you for being so prompt in the preparaZon of the dossier.

       Best,
       Noël



                                    INITIAL DISCOVERY PROTOCOLS                                                  Page 4 of 8
                                                                                                              P142
     Case 3:17-cv-01104-VLB Document 82-13 Filed 05/15/19 Page 3 of 3


On 8/12/2015 1:11 PM, Susan Byrne wrote:

      Dear Noël and Amy,
      My tenure dossier is ready and I can meet whenever it might be convenient for you to
      take delivery of it. I have not yet received a determinaZon on my recusal request, ﬁled
      just over four months ago, and I understand that it has been linked to the ongoing
      departmental climate review. I look forward to hearing from you about the formaZon
      and membership of my promoZon review commiQee.

      The dossier comprises three binders in total, with physical copies of all items. I have
      wriQen "please RETURN..." on the spine of each binder so that they and their contents
      will be returned to me, rather than shredded, aoer the review.

      The submission instrucZons speak about electronic access and copies to be uploaded
      to a secure website, so I have also included a CD with scanned copies of everything in
      the dossier, with the excepZon of my three books. I have physical copies of those
      books for external reviewers, and am ready to bring you as many as are needed.

      The CD (currently in the inside front pocket of Binder 1) has one ﬁle folder Ztled Susan
      Byrne tenure dossier. Inside that folder are three subfolders Ztled, respecZvely, Binder
      1: PublicaZons; Binder 2: Awards, Invited Talks, Conferences; Binder 3: Teaching and
      Service. Alongside those is a PDF document Ztled Research SelecZons for the
      university TAP commiQee, which contains the approximately 100 pages requested for
      that purpose. Also for that commiQee, my second book is available as an ebook
      through SML, and the third is on order in both paper and ebook formats.

      Please let me know if anything more is needed, or would be helpful.

      Yours truly,
      Sue

      Susan Byrne
      Associate Professor of Spanish and Renaissance Studies
      Department of Spanish and Portuguese
      Yale University




                              INITIAL DISCOVERY PROTOCOLS                                           Page 5 of 8
                                                                                                 P143
